DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

 Remarks
2. 	This office action is in response to applicants Arguments/Remarks filed on 08/31/2022. Claims 1,2,5,6,8-10,13,14,16,17,20,21 and 24 are pending; and  claims 3,4,7,11-12,15,18, 19, 22, 23 and 25-29 are cancelled. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1,2,5,6,8-10,13,14,16,17,20,21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1, 2, 9, 10 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Hallsten (U.S. Patent Pub. # US 2012/0034590 A1). 
Regarding claim 1,  Hussain discloses a near-field communication (NFC) device (figures 1-2 and 6, a reading device(s) 400), comprising: an antenna configured to radiate an electromagnetic field (figures 1-2 and 6, an antenna 491; paragraphs 0018, 0043, 0045, 0084, 0090, 00123 and 0132,  “…the interface 490 and the antenna 491 may cooperate to enable the reading device to provide electric power via an electromagnetic field to various tag devices (e.g., the tag devices 100 and/or 200)”); and electronic circuitry coupled to the antenna (figures 1-2 and 6, a processor component 450  and an interface 490 are coupled to the antenna 491; paragraphs 0043, 0045 and 0071), wherein the electronic circuitry is configured to: receive first data from a unidirectional tag device (paragraphs   0060, 0062, 0074 and 0078, “a processor component 450  and an interface 490 of the reading device(s) 400 is configured to receive transmissions from a detected TTF tag device”), determine the unidirectional tag device has ceased performing any transmission upon receiving a transmission from the unidirectional tag device (paragraph 0054, “… processor component 450 may operate the interface 490 to detect the cessation of each transmission by the TTF tag device 100 such that the processor component 450 may detect the beginning of each sleep pause of the TTF tag device 100.”) send a command in response to the determination, and receive second data from at least one bidirectional tag device after sending the command (paragraphs 0055-0056, “…having determined the timing characteristics of the sleep pauses that occur between consecutive transmissions of the TTF tag device 100, the processor component 450 may operate the interface 490 to exchange transmissions with the one or more RR tag devices 200 as needed during those sleep pauses to detect one or more of the RR tag devices 200… during the sleep pauses, the processor component 450 may operate the interface 490 to transmit requests for responses either from RR tag devices 200”) except for a  threshold number of transmissions.
Hallsten discloses a communication device determine a  threshold number of transmissions (paragraphs 0049 and 0052, “…a response device determine … number of repeated transmissions or the time limit or time period has been reached, the response device …aborts transmission at 427. If the number of repeated transmissions or the time limit or time period has not been reached, the method 400 returns to 410 to retransmit the signal.”) 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain in view of the teachings of Hallsten, such that a threshold limit can be set on a number of transmissions within a predetermined transmission time in order to improve the communication efficiency. 

  Regarding claim 2, Hussain in view of Hallsten discloses the apparatus of claim 1. Hussain further discloses wherein the NFC device is a reading device (figures 1-2 and 6, a reading device). Although Hussain does not explicitly disclose a reading device a reader/writer device, in another embedment, Hussain discloses the reading device can include a storage device that provides reading and writing capabilities (paragraph 0113).  Since Hussain teaches the reading device can include a storage device that provides reading and writing data in the NFC device. 

 Regarding claim 9, claim 9 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 9.

Regarding claim 10, and as applied to the claim 9 above, claim 10 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 10.

Regarding claim 17, claim 17 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 17.

Regarding claim 21, claim 21 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 21.

 5.	Claims 5, 6, 13,14, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) Hallsten (U.S. Patent Pub. # US 2012/0034590 A1) further in view of Hillan (U.S. Patent Pub. # US 2014/0120833 A1).
Regarding claim 5, Hussain in view of Hallsten discloses the apparatus of claim 1. Hussain discloses wherein the threshold number of transmissions are received in a threshold period of time(paragraphs 0053-0054, “… the reading device(s) 400 receives data  from a TTF tag device 100 during the predetermined period of time”); and as indicated above, Hallsten  discloses a threshold limit can be set on a number of transmissions.
Hussain in view of Hallsten does not discloses a threshold period of time that is less than or equal to a guard time of the NFC device
Hillan discloses a threshold period of time is less than or equal to a guard time of the NFC device (paragraphs 0023, 0031 and 0045, a wait duration is equal to a guard time of the NFC device).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain in view of  Hallsten with the teaching of Hillan to make the threshold period of time is less than or equal to a guard time of the NFC device in order to allow for the polling NFC-enabled device to detect the initial transmission from the TTF device as taught by Hillan (paragraph 0023).

Regarding claim 6, Hussain in view of Hallsten discloses the apparatus of claim 1. Hussain in view of Hallsten does not explicitly disclose wherein the electronic circuitry is configured to perform modulation detection for the unidirectional tag device during a guard time for the at least one bidirectional tag device.
Hiillan discloses an electronic circuitry is configured to perform modulation detection for the unidirectional tag device during a guard time for the bidirectional tag device (paragraph 0047).  

Regarding claim 13, and as applied to the claim 12 above, claim 13 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 13.

Regarding claim 14, and as applied to the claim 9 above, claim 14 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 14.

Regarding claim 20, and as applied to the claim 17 above, claim 20 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 20.

Regarding claim 24, and as applied to the claim 21 above, claim 24 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 24.

6.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) Hallsten (U.S. Patent Pub. # US 2012/0034590 A1) further in view of Liu et al (U.S. Patent Pub. # US 2016/0094325 A1).
Regarding claim 8, Hussain in view of Hallsten discloses the apparatus of claim 1. Hussain further discloses wherein the electronic circuitry is configured to: determine whether the received first data from the unidirectional tag device is target data (paragraph 0085, “… the reading device waits for a predetermined period of time for any response from any TTF tag device (e.g., the TTF tag device 100) that may be within the close proximity to the antenna.”).  
Hussain in view of Hallsten does not explicitly disclose that discard the received first data from the unidirectional tag device in response to determining that the received first data from the unidirectional tag device is not target data.  
	Liu et al discloses that discard a received data from a device in response to determining that the received data from the device is not target data (paragraphs 0826, 0837, 0861 and 0864). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain in view of Hallsten with the teachings of Liu et al to discard the received data from the unidirectional tag device in response to determining that the received data from the unidirectional tag device is not target data in order to reduce burden of the receiving device, reduce waste of hardware resources, and improve user experience  as taught by Liu et al (paragraph 0874).

Regarding claim 16, and as applied to the claim 9 above, claim 16 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649